DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Pertz et al. for a “self-service modular drop safes with door replacement/safe type changing capability” filed July 20, 2021 has been examined.  
 
This application is a DIV of 17/003,120 filed August 26, 2020, now US# 11,164,412.
 This application claims benefit of application number 62/898,868, which is filed on September 11, 2019.
 
 Claims 1-8 are pending.

Drawings

The drawings were received on November 30, 2021.  These drawings are replaced Figures 1, 2, 8, 10, 14A, 14B, 16A and 16B.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because this utility application contains a photograph of a view that is capable of being illustrated as a line drawing (See Figures 16C to 18B). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
 
 Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 17/003,120 filed August 26, 2020, now US# 11,164,412.

Claim Objections
Dependent Claims 1-4 are objected to because of the following informalities: “The method of converting a modular drop safe of 1,” should be “The method of converting a modular drop safe of claim 1”.  An appropriate correction is required.

Dependent Claims 6-8 are objected to because of the following informalities: “The modular drop safe of 5,” should be “The modular drop safe of claim 5”.  An appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US# 6,206,284) in view of Kolinski-Schultz (US# 8,127,985) and in view of Fogleman et al. (US# 4,669,394).

Referring to Claim 1, Do et al. disclose a method of converting a modular drop safe (1) (i.e. an automatic bank teller machines (ATMs) (column 1 lines 47 to column 2 lines 1 to 6), the method comprising: 
servicing a modular drop safe (1) that includes a modular chassis (10), a modular door (10b), and a modular technology cabinet (14) (i.e. a perspective view of a replenish-from-the-front (RFTF) ATM 1 according to the first embodiment of the present invention. The RFTF ATM, as illustrated, includes a security chest module 10, a customer interface module 12, and a top module 14. In FIG. 1, the security chest module 10 includes a box portion 10a and a door member 10b which is swing-mounted on box portion 10a by, for example, a hinge assembly) (column 2 lines 38 to 44; see Figures 1 and 2),
the chassis (10) having a set of walls defining an internal storage space and adapted to receive and contain within the internal storage space a thing of value (i.e. in which door member 10b is shown in an open state, thereby exposing the interior of security chest module 10. It is noted that FIG. 2 illustrates door member 10b as being hinged on its left edge. However, it is an aspect of the present invention to provide a door member 10b which can be hinged on either the left or right side of box portion 10a) (column 2 lines 46 to 53; see Figures 1 and 2),
the door (10b) being removably coupled to a front of the chassis, movable between open and closed positions, and having a plurality of functional devices including at least a digital lock, the internal storage space of the chassis being inaccessible when the door is in the closed position (i.e. door member 10b may be locked closed by a conventional locking mechanism (not shown), such as a key-operated sliding bolt, a code-actuated lock, a combination lock, etc.) (column 3 lines 10 to 13; see Figure 2), and
a technology cabinet (14) coupled to an exterior of the chassis, the technology cabinet including at least a processor adapted to provide control data to at least one of the functional devices within the door (10b), the technology cabinet (14) adapted to provide a source of power to at least one of the functional devices during use of the modular drop safe (1) (i.e. top module 14 is mounted on top of security chest module 10 and includes a conventional bank transaction record printer 15, and may additionally include a transport-type magnetic stripe card reader (not shown here). The record printer 15 is preferably provided along the front-back centerline of security chest module 10 and outputs a transaction record from an output portion 17 through a slot 36 provided in an upper portion of customer interface module 12 (see FIG. 1, for example). The transport-type card reader, if provided, is located to one side of the record printer. Top module 14 is characteristically constructed so that it is reversible relative to security chest module 10. That is, top module 14 can be mounted in one orientation for the RFTF ATM, and can be rotated through 180 degrees to be used for the RFTR ATM. Because of this, a customer sees the same orientation of the card reader relative to the printer, regardless of whether the ATM is RFTF or RFTR. As discussed above with regard to security chest module 10, this means that a customer can use an ATM having a consistent arrangement, without regard to being RFTF or RFTR) (column 4 lines 12 to 31; see Figures 1 to 3 and 5-6),
servicing the modular drop safe (1) comprising:
obtaining access to the modular drop safe (1), wherein the door (10b) is unlocked and moved to its open position (i.e. in which door member 10b is shown in an open state, thereby exposing the interior of security chest module 10. It is noted that FIG. 2 illustrates door member 10b as being hinged on its left edge. However, it is an aspect of the present invention to provide a door member 10b which can be hinged on either the left or right side of box portion 10a) (column 2 lines 45 to 53; column 3 lines 10 to 13; see Figure 2).
However, Do et al. did not explicitly disclose further comprising: a set of cables connected between the technology cabinet and the door to facilitate providing control data and power from the technology cabinet to at least one of the functional devices within the door and servicing the modular drop safe including
disconnecting the set of cables from the door;
physically removing the door from the chassis;
physically installing a new door onto the chassis;
connecting the set of cables to the new door;
re-initializing the technology cabinet to enable the modular drop safe to function wherein the technology cabinet is able to provide control data to at least said one of the functional devices within the new door and to provide a source of power to at least one of the functional devices within the new door.
 In the same field of endeavor of configuring an enclosure, Kolinski-Schultz disclose that a set of cables (327) connected between the technology cabinet and the door to facilitate providing control data and power from the technology cabinet to at least one of the functional devices within the door (i.e. a processor case 324 is in supporting connection with top wall 316 of chest housing 314. Processor case 324 includes a first functional side 326 that is operable to establish connections, such as through cable 327, from the various banking machine components) (column 16 lines 54 to 60; see Figures 9 and 17);
 servicing the modular drop safe including disconnecting the set of cables from the door (i.e. the step of servicing the processor component may include connecting or disconnecting cables or connections, adding or replacing components such as circuit cards, performing diagnostic tests and other functions to facilitate operation of the ATM) (column 17 lines 1 to 18; column 17 lines 63 to 67; see Figure 17); 
connecting the set of cables to the new door (i.e. when the rollout tray 330 is in the extended position, the upper banking machine components supported thereon are readily accessible for service. Likewise, the cable connections and any processor components carried on the processor case are accessible for service) (column 17 lines 41 to 46); and
re-initializing the technology cabinet to enable the modular drop safe to function wherein the technology cabinet is able to provide control data to at least said one of the functional devices within the new door and to provide a source of power to at least one of the functional devices within the new door (i.e. the ATM can include connections and/or cables that extend between the processor case and lower banking machine components that are generally housed within the secure chest. The chest housing may include various openings 350 through the walls to accommodate the connections and/or cables (FIGS. 10-11 and 17). When the processor case is in the service position, the connections can be readily established, maintained and/or changed) (column 18 lines 36 to 43; see Figures 9-11 and 17) in order to replacing components to facilitate operation of the ATM. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the step of servicing the processor component including connecting and disconnecting cables or connections to replacing components to facilitate operation of the ATM taught by Kolinski-Schultz in the flexible configuration of the automatic teller machine with custom use at the site of Do et al. because using the step of servicing the processor component including connecting and disconnecting cables or connections to replacing components to facilitate operation of the ATM would provide flexible changing configuration operation of the top module in the ATM.
In the same field of endeavor of configuring an enclosure, Fogleman et al. disclose that physically removing the door (22) from the chassis (20); and physically installing a new door onto the chassis (20) (i.e. to perform maintenance or repair, it is only necessary to replace the door with another like door, to enable the function of the safe to be resumed quickly without undue inconvenience to the user) (column 2 lines 4 to 47; column 9 lines 12 to 25; see Figures 1 and 6) in order to provide fast and efficient upgrade and maintenance.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for replacing the door with another like door to enable new function of the safe taught by Fogleman et al. in the flexible configuration of the automatic teller machine with custom use at the site of Do et al. in view Kolinski-Schultz because replacing the door with another like door to enable new function of the safe would provide a convenient way to improve the maintenance or upgrade in the ATM.

Referring to claim 5, Do et al. in view of Kolinski-Schultz and Fogleman et al. disclose a modular drop safe, although different in scope from the claim 1, the claim 5 contains similar limitations in that the claim 1 already addressed above therefore claim 5 also rejected for the same obvious reasons given with respect to claim 1.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US# 6,206,284) in view of Kolinski-Schultz (US# 8,127,985) and in view of Fogleman et al. (US# 4,669,394) as applied to claims 1 and 5, and further in view of Crews et al. (Pub. No. US2014/0107836).

Referring to Claim 2, Do et al. in view of Kolinski-Schultz and Fogleman et al. disclose
the method of converting a modular drop safe of claim 1, Fogleman et al. disclose wherein: the door (22) physically removed from the chassis (21) has a different set of functional devices than a set of functional devices of the new door (i.e. when the hinge pin rods are removed top and bottom, the entire door may be lifted out and replaced or repaired. Then, a new door is secured in place by returning the hinge pin rods 62 and tightening them into place (column 5 lines 53 to 61; column 9 lines 12 to 19; see Figure 6);
However, Do et al. in view of Kolinski-Schultz and Fogleman et al. did not explicitly disclose wherein re-initializing the technology cabinet comprises:
ascertaining, by the processor of the technology cabinet, identities of all functional devices within the new door;
communicating, by the technology cabinet to a remote central server, the ascertained identities of all the functional devices within the door; and
receiving, by the technology cabinet from the central server, program code adapted to enable the technology cabinet to control each of the functional devices within the new door.
In the same field of endeavor of configuring an enclosure, Crews et al. disclose that
wherein re-initializing the technology cabinet comprises:
ascertaining, by the processor of the technology cabinet, identities of all functional devices within the new door;
communicating, by the technology cabinet to a remote central server, the ascertained identities of all the functional devices within the door; and
receiving, by the technology cabinet from the central server, program code adapted to enable the technology cabinet to control each of the functional devices within the new door (i.e. a remote server operated by the remote servicer receiving this information may be programmed to compare or otherwise analyze the software items to the most current software for the particular type of machine and/or machine network or operator, or to analyze such software for malfunctions. The remote system may alternatively or in addition check to determine whether the software copies indicated are licensed for use on the particular machine. This may be done based on receipt of data stored in machine memory that identifies the particular machine. Upon determining that corrections, enhancements, or other desirable changes and/or one or more items of software at the machine may be provided, the server may be enabled to download the changes or one or more complete software items to the controller in the machine. The controller operates to store the downloaded software in local memory) (page 19 paragraphs 190 to 0193) in order to verify software upgrade on the ATM.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the remote server may alternatively or in addition check to determine whether the software copies indicated are licensed for use on the particular machine or identify the particular machine taught by Screws et al. in the flexible configuration of the automatic teller machine with custom use at the site of Do et al. in view Kolinski-Schultz and Fogleman et al. because having the remote server checking to determine whether the software copies indicated are licensed for use on the particular machine would provide a secure operation when upgrading in the ATM.

Referring to claim 6 recites the limitations of claim 2 and therefore rejected on the same obvious basis above.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US# 6,206,284) in view of Kolinski-Schultz (US# 8,127,985) and in view of Fogleman et al. (US# 4,669,394) as applied to claims 1 and 5, and further in view of Dobbins (US# 7,516,832).

Referring to Claim 3, Do et al. in view of Kolinski-Schultz and Fogleman et al. disclose
the method of converting a modular drop safe of claim 1, Do et al. disclose wherein the door physically removed from the chassis includes a controllable digital lock and the new door includes a controllable digital lock (i.e. door member 10b may be locked closed by a conventional locking mechanism (not shown), such as a key-operated sliding bolt, a code-actuated lock, a combination lock, etc.) (column 3 lines 10 to 13; see Figure 2).
However, Do et al. in view of Kolinski-Schultz and Fogleman et al. did not explicitly disclose wherein the door physically removed from the chassis includes a lockable bag drop slot, and the new door includes at least one bill validator.
In the same field of endeavor of configuring an enclosure, Dobbins et al. disclose that wherein the door physically removed from the chassis includes a lockable bag drop slot, and the new door includes at least one bill validator (i.e. doors can easily be replaced to allow for other options, locks, or the like without having to unbolt the entire safe. A bill acceptor intake 181 extends through the access door 101 and is the inlet for inserting bills to be stored in a secure cassette.  The bill acceptor module 201 is removed, it can easily be cleaned, cleared or replaced without tools very quickly) (i.e. column 4 lines 1 to 4; column 5 lines 32 to 39; see Figures 1 to 3) in order to verify software upgrade on the ATM.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding or replacing the bill acceptor intake to the doors of the electronic safe taught by Dobbins in the flexible configuration of the automatic teller machine with custom use at the site of Do et al. in view Kolinski-Schultz and Fogleman et al. because adding or replacing the bill acceptor intake to the doors of the electronic safe would provide an additional operation to the door when upgrading in the ATM.

Referring to claim 7 recites the limitations of claim 3 and therefore rejected on the same obvious basis above.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US# 6,206,284) in view of Kolinski-Schultz (US# 8,127,985) and in view of Fogleman et al. (US# 4,669,394) as applied to claims 1 and 5, and further in view of Magee et al. (US# 9,911,104).

Referring to Claim 4, Do et al. in view of Kolinski-Schultz and Fogleman et al. disclose
the method of converting a modular drop safe of claim 1, Do et al. disclose wherein the door physically removed from the chassis includes a controllable digital lock and a lockable bag drop slot and the new door includes a controllable digital lock (i.e. door member 10b may be locked closed by a conventional locking mechanism (not shown), such as a key-operated sliding bolt, a code-actuated lock, a combination lock, etc.) (column 3 lines 10 to 13; see Figure 2) and intake bin 26 has an intake portion 28 which is aligned with a slot opening (i.e. a lockable bag drop slot) provided in door member 10a. In the example of the present invention illustrated in FIG. 2, intake bin 26 is accessed through the same side as intake portion 28 (column 3 lines 30 to 35; see Figure 2).
However, Do et al. in view of Kolinski-Schultz and Fogleman et al. did not explicitly disclose wherein the door physically removed from the chassis includes a lockable bag drop slot, and the new door includes a small form factor cash recycler.
In the same field of endeavor of configuring a safe enclosure, Magee et al. disclose that wherein the door physically removed from the chassis includes a lockable bag drop slot, and the new door includes a small form factor cash recycler (i.e. a machine may include bill dispensing devices that are capable of dispensing currency bills or other sheets that include programmable tracking devices. In some embodiments such machines may also include dispensing devices that are also capable of dispensing currency bills that do not include programmable tracking devices. Such embodiments may include machines that include bill receiving devices and cash dispensers as part of an integrated mechanism such as a cash recycler. In other embodiments the machine may only include mechanisms that dispense bills from storage. In still other embodiments machines may include separate bill receiving devices) (column 25 lines 9 to 22; see Figures 1 to 3) in order to dispensing currency bills on the ATM.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for replacing the door with the cash recycler in the ATM taught by Magee et al. in the flexible configuration of the automatic teller machine with custom use at the site of Do et al. in view Kolinski-Schultz and Fogleman et al. because replacing the door with the cash recycler in the ATM would provide an additional operation to the door when upgrading in the ATM.

Referring to claim 8 recites the limitations of claim 4 and therefore rejected on the same obvious basis above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684